Pee Curiam.
These are cases referred to in Sheldon v. Padgett, supra, page 141, 174 N. W. 827. The same proceedings were had and substantially the same facts found, except that the names and amounts were different, and in the Sheldon case there were full formal assignments of the claims attached to the statement filed in the office of the surveyor general and the original indorsed time checks were attached to the statement filed in the clerk's office, and in the 'Swartz case plaintiff was the original holder of the time check and there was no assignment. We hold, following conclusions reached in that case, that the judgment herein appealed from should be sustained.
Affirmed.
Brown, C. J., took no part in these cases.